DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 and 28-31 are rejected under 35 U.S.C. 102(a((1) as being anticipated by Chi et al [US 2011/0285007].
With respect to claim 21, Chi et al (figs. 3a-3n) disclose a method of manufacturing semiconductor packages, the method comprising: 
providing package substrates (124) (pp [0048]) on a carrier (120) (pp [0047]), wherein a respective bottom side of each package substrate is attached to a top side of the carrier; 
attaching semiconductor dies (134) (pp [0051]) to the package substrates such that each package substrate comprises a semiconductor die attached to its top side; 
providing conductive structures (130) (pp [0049]) on the package substrates such that each package substrate comprises a conductive structure on its top side; 

exposing top sides of the conductive structures by removing a portion of the encapsulating material (pp [0054]); and 
singulating (pp [0063]) the encapsulated package substrates.

With respect to claim 22, Chi et al (figs. 3a-3n) disclose that wherein attaching the semiconductor dies (134) (pp [0051]) to the package substrates (124) (pp [0048]) comprises attaching the semiconductor dies while the package substrates are attached to the carrier (120) (pp [0047]).

With respect to claim 23, Chi et al (figs. 3a-3n) disclose that wherein singulating (pp [0063]) cuts through the encapsulating material between package substrates (124) (pp [0048]) of the encapsulated package substrates without cutting a package substrate of the encapsulated package substrates.

With respect to claim 24, Chi et al (figs. 3a-3n) disclose that wherein each conductive structure (130) (pp [0049]) comprises copper.

With respect to claim 25, Chi et al (figs. 3a-3n) disclose that wherein exposing the top sides of the conductive structures (130) (pp [0049]) comprises planarizing (pp [0054]) a top side of the encapsulating material.


With respect to claim 28, Chi et al (figs. 3a-3n) disclose that wherein providing conductive structures (130) (pp [0049]) on the package substrates comprises attaching balls (130) to the package substrates.

With respect to claim 29, Chi et al (figs. 3a-3n) disclose that further comprising forming interposers (150) (pp [0056]) on a top side of the encapsulating material such that each interposer is coupled to a respective package substrate via its conductive structure.

With respect to claim 30, Chi et al (figs. 3a-3n) disclose that wherein singulating (pp [0063]) cuts through the interposers (150) (pp [0056]) and forms lateral sides that connect an interposer top side to an interposer bottom side of each interposer.

With respect to claim 31, Chi et al (figs. 3a-3n) disclose that wherein: each package substrate (124) (pp [0048]) comprises lateral sides that connect its top side to its bottom side; and singulating (pp [0063]) cuts through the encapsulating material (142) (pp [0053]) between package substrates of the encapsulated package substrates such that the encapsulating material remains on the lateral sides of each package substrate of the encapsulated package substrates.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,741,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely broadens the claims of U.S. Patent No.  9,741,701.
Application 17/120991
U.S. Patent No. 9,741,701
21. A method of manufacturing semiconductor packages, the method comprising: 
   providing package substrates on a carrier, wherein a respective bottom side of each package substrate is attached to a top side of the carrier; 
   attaching semiconductor dies to the package substrates such that each package substrate comprises  a semiconductor die attached to its top side; 
   providing conductive structures on the package substrates such that each package substrate comprises a conductive structure on its top side; 
   covering the package substrates, the semiconductor dies, and the conductive structures with an 
   exposing top sides of the conductive structures by removing a portion of the encapsulating material; and                                   singulating the encapsulated package substrates.
22. The method of claim 21, wherein attaching the semiconductor dies to the package substrates comprises attaching the semiconductor dies while the package substrates are attached to the carrier.
25. The method of claim 21, wherein exposing the top sides of the conductive structures comprises planarizing a top side of the encapsulating material.
29. The method of claim 21, further comprising forming interposers on a top side of the encapsulating material such that each interposer is coupled to a respective package substrate via its conductive structure.

   attaching an array of package substrates to a carrier, where each package substrate of the array of package substrates has passed testing prior to said attaching the array of package substrates;
for each package substrate of the array of package substrates:
   attaching a respective semiconductor die to a respective top surface of said each package substrate, where the respective semiconductor die has passed testing prior to said attaching the respective semiconductor die; and 

   encapsulating the array of package substrates, the semiconductor dies, and the stacking terminals in an encapsulating material;
   thinning the encapsulating material to expose a respective upper end of each of the stacking terminals;
forming a respective interposer for each package substrate of the array of package substrates, forming a respective interposer on an upper surface of the encapsulating material and electrically connected to the respective stacking terminal attached to said each package substrate;
   removing the encapsulated array of package substrates, semiconductor dies, and stacking terminals from the carrier; and
   attaching a respective interconnection structure to each of the encapsulated array of package substrates on a side opposite the respective semiconductor die.

2. The method of claim 1, comprising after said attaching a respective interconnection structure, singulating the encapsulated package substrates without cutting the encapsulated package substrates
24. The method of claim 21, wherein each conductive structure comprises copper.
8. The method of claim 1, wherein the respective stacking terminal comprises a copper ball.
26. The method of claim 25, wherein planarizing the top side of the encapsulating material thins the 


10. The method of claim 1, wherein said thinning the encapsulating material comprises grinding the encapsulating material enough to expose and flatten the respective stacking terminals but leave the semiconductor dies covered by the encapsulating material.
28. The method of claim 21, wherein providing conductive structures on the package substrates comprises attaching balls to the package substrates.
8. The method of claim 1, wherein the respective stacking terminal comprises a copper ball.
30. The method of claim 29, wherein singulating cuts through the interposers and forms lateral sides that connect an interposer top side to an interposer bottom side of each interposer.
2. The method of claim 1, comprising after said attaching a respective interconnection structure, singulating the encapsulated package substrates without cutting the encapsulated package substrates
31. The method of claim 30, wherein: each package substrate comprises lateral sides that connect its top side to its bottom side; and singulating cuts through the encapsulating material between package substrates of the encapsulated package substrates such that the encapsulating material remains on the lateral sides of each package substrate of the encapsulated package substrates.
2. The method of claim 1, comprising after said attaching a respective interconnection structure, singulating the encapsulated package substrates without cutting the encapsulated package substrates.
32. A method of manufacturing semiconductor packages, the method comprising: providing an array of encapsulated package structures, wherein the encapsulated package structures comprise: printed circuit boards; semiconductor dies coupled to the printed circuit boards such that each printed circuit 
34. The method of claim 32, further comprising planarizing a top side of the encapsulating material.
35.  The method of claim 34, wherein planarizing the top side of the encapsulating material thins the encapsulating material and exposes top sides of the stacking terminals.
37.  The method of claim 32, further comprising forming interposers on a top side of the encapsulating material such that each interposer is coupled to a respective printed circuit board via its stacking terminal.

   attaching an array of package substrates to a carrier, where each package substrate of the array of package substrates has passed testing prior to said attaching the array of package substrates;

   attaching a respective semiconductor die to a respective top surface of said each package substrate, where the respective semiconductor die has passed testing prior to said attaching the respective semiconductor die; and 
   forming a respective stacking terminal attached to a respective perimeter region of said each package substrate of the array of package substrates and outside a footprint of the respective attached semiconductor die; 
   encapsulating the array of package substrates, the semiconductor dies, and the stacking terminals in an encapsulating material;
   thinning the encapsulating material to expose a respective upper end of each of the stacking terminals;
forming a respective interposer for each package substrate of the array of package substrates, forming a respective interposer on an upper surface of the encapsulating material and electrically connected to the respective stacking terminal attached to said each package substrate;
   removing the encapsulated array of package substrates, semiconductor dies, and stacking terminals from the carrier; and
   attaching a respective interconnection structure to each of the encapsulated array of package substrates on a side opposite the respective semiconductor die.
3. The method of claim 1, wherein each of the package substrates comprises a printed circuit board.

2. The method of claim 1, comprising after said attaching a respective interconnection structure, singulating the encapsulated package substrates without cutting the encapsulated package substrates.
36. The method of claim 34, wherein planarizing the top side of the encapsulating material thins the encapsulating material and flattens the tops sides of the stacking terminals.
10. The method of claim 1, wherein said thinning the encapsulating material comprises grinding the encapsulating material enough to expose and flatten the respective stacking terminals but leave the semiconductor dies covered by the encapsulating material.
38.  The method of claim 37, wherein singulating cuts through the interposers and forms lateral sides that connect an interposer top side to an interposer bottom side of each interposer.
2. The method of claim 1, comprising after said attaching a respective interconnection structure, singulating the encapsulated package substrates without cutting the encapsulated package substrates.
39.  The method of claim 38, wherein: each printed circuit board comprises lateral sides that connect its top side to its bottom side; and singulating cuts through the encapsulating material between each encapsulated package structure such that the encapsulating material remains on the lateral sides of each printed circuit board of the encapsulated package structures.
2. The method of claim 1, comprising after said attaching a respective interconnection structure, singulating the encapsulated package substrates without cutting the encapsulated package substrates.
3. The method of claim 1, wherein each of the package substrates comprises a printed circuit board.
40. (New) The method of claim 32, wherein: each printed circuit board comprises lateral sides that connect its top side to its bottom side; and singulating cuts through the encapsulating material between the encapsulated package structures such that the encapsulating material remains on the lateral sides of each printed circuit board of the encapsulated package structures.
2. The method of claim 1, comprising after said attaching a respective interconnection structure, singulating the encapsulated package substrates without cutting the encapsulated package substrates.
3. The method of claim 1, wherein each of the package substrates comprises a printed circuit board.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892